Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/13/2022 has been entered. 
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 05/13/2022.  In the Amendment, Applicant amended claims 1-3, 10, 12 and 15-20.    As necessitated by the Amendment, Examiner hereby respectfully withdraws the objection to  claims 16-20. 
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1-20 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: detecting inconsistencies between components of a distributed computing environment which verifying data consistency across data repositories while reducing or avoiding service down time during data consistency checks.
 	The closest prior arts are Zircher et al. (US PGPUB 2016/0110406, hereinafter Zircher) in view of Ross et al. (US Patent 9,235,607, hereinafter Ross)  and further in view Randal et al. (US PGPUB 2005/0223043, hereinafter Randal) are generally directed to various aspect of method, system, and computer-readable storage medium for a data consistency component of the client queries a plurality of data stores of the client to identify a portion of data from each of the data stores and then the data consistency component compares portions of data obtained from the plurality of data stores using stored knowledge data, maintained by the data consistency component and identify inconsistence data and report. Further disclose receiving a request to provide test data to an application and, in response to the request to provide test data to the application, generating a set of test data including a plurality of entities retrieved from the set of data, based at least in part on the test policy. 
 	However, none of Zircher, Ross and Randal teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 10, and 15. For examples, it failed to teach compare data portions of scanned data entities which exist in both repositories and are not in the skipped list, and triggering an inconsistency alarm if any compared data portions differ from one another; and perform one or more rescanning phases to compare data entities listed in the skipped list, wherein each of the one or more rescanning phases fetches a recent state of a data entity twice from the repositories, wherein for cases in which an entity was added to the skipped list because the entity existed in both repositories but was modified in one or both repositories after TO, the fetched entity states are compared for inconsistency if the entity state did not change in at least one repository during the fetches and otherwise the entity is left in the skipped list, and wherein for cases in which an entity was added to the skipped list because the entity existed in only one of the repositories, the fetched entity states are compared for inconsistency if the entity state did not change in either repository during the fetches and otherwise the entity is left in the skipped list.
	
This feature in light of other features, when considered as a whole, in the independent claims 1, 10 and 15 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 10 and 15. 
	The dependent claims depending upon claims 1, 10 and 15 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163